Exhibit 10.2

Execution Copy

INTERCREDITOR AGREEMENT

dated as of

May 11, 2012

among

CITIBANK, N.A.,

as Intercreditor Agent,

CITIBANK, N.A.,

as Administrative Agent under the ABL Credit Agreement,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent under the Cash Flow Credit Agreement,

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Trustee under the 2019 First-Lien Notes Indenture,

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Trustee under the 1-1/2 Lien Notes Indenture,

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Agent under the 1-1/2 Lien Notes Indenture,

VERSO PAPER FINANCE HOLDINGS LLC

VERSO PAPER HOLDINGS LLC

and

THE SUBSIDIARIES OF VERSO PAPER HOLDINGS LLC NAMED HEREIN



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT (this “Agreement”) dated as of May 11, 2012, among
CITIBANK, N.A., as Intercreditor Agent, CITIBANK, N.A., as administrative agent
under the ABL Credit Agreement referred to herein (together with its successors
in substantially the same capacity as may from time to time be appointed, the
“ABL Credit Agreement Agent”), CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
administrative agent under the Cash Flow Credit Agreement referred to herein
(together with its successors in substantially the same capacity as may from
time to time be appointed, the “Cash Flow Credit Agreement Agent”), WILMINGTON
TRUST, NATIONAL ASSOCIATION, as trustee under the 2019 First-Lien Notes
Indenture referred to herein (together with its successors in substantially the
same capacity as may from time to time be appointed, the “2019 First-Lien Notes
Trustee”), WILMINGTON TRUST, NATIONAL ASSOCIATION, as trustee and collateral
agent under the 1-1/2 Lien Notes Indenture referred to herein (together with its
successors in substantially the same capacity as may from time to time be
appointed, the “Trustee”), VERSO PAPER FINANCE HOLDINGS LLC (“Holdings”), VERSO
PAPER HOLDINGS LLC (the “Company”), and the subsidiaries of the Company named
herein.

A. The Company is party to (i) the Credit Agreement dated as of May 4, 2012 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “ABL Credit Agreement”), among Holdings, the Company, the financial
institutions party thereto from time to time, and the ABL Credit Agreement
Agent, (ii) the Credit Agreement dated as of May 4, 2012 (as amended, restated,
supplemented, waived or otherwise modified from time to time, the “Cash Flow
Credit Agreement”), among Holdings, the Company, the financial institutions
party thereto from time to time, and the Cash Flow Credit Agreement Agent, and
(iii) the Indenture dated as of March 21, 2012 (as amended, restated,
supplemented, waived or otherwise modified from time to time, the “2019
First-Lien Notes Indenture”), among the Company and Verso Paper Inc., as joint
and several obligors, the subsidiary guarantors party thereto, and Wilmington
Trust, National Association, as Trustee. The ABL Credit Agreement, the Cash Flow
Credit Agreement and the 2019 First-Lien Notes Indenture have been designated by
the Company to be included in the definition of “Credit Agreement” under the
1-1/2 Lien Notes Indenture (as defined below) and the Obligations of the Company
and certain of the Company’s Subsidiaries under the Senior Lender Documents
executed or delivered pursuant thereto constitute First-Lien Indebtedness and
Senior Lender Claims hereunder.

B. The Company is party to the Indenture dated as of May 11, 2012 (as amended,
restated, supplemented, waived or otherwise modified from time to time, the
“1-1/2 Lien Notes Indenture”), among the Company and Verso Paper, Inc., as joint
and several obligors, the subsidiary guarantors party thereto and Wilmington
Trust, National Association, as Trustee. The Obligations of the Issuers, the
Company and certain of the Company’s Subsidiaries under the 1-1/2 Lien Notes
Indenture, the Notes, and other Noteholder Documents constitute Second-Priority
Claims hereunder.



--------------------------------------------------------------------------------

Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

SECTION 1. Definitions.

1.1. Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

“1-1/2 Lien Indenture Secured Parties” shall mean the Persons holding Noteholder
Claims, including the Trustee.

“1-1/2 Lien Notes Indenture” shall have the meaning set forth in the recitals.

“2019 First-Lien Notes Indenture” shall have the meaning set forth in the
preamble.

“ABL Credit Agreement” shall have the meaning set forth in the preamble.

“ABL Credit Agreement Agent” shall have the meaning set forth in the preamble.

“Agreement” shall mean this Agreement, as amended, renewed, extended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.

“Bankruptcy Law” shall mean Title 11 of the United States Code and any similar
Federal, state or foreign law for the relief of debtors.

“Business Day” shall mean any day other than a Saturday, a Sunday or a day that
is a legal holiday under the laws of the State of New York or on which banking
institutions in the State of New York are required or authorized by law or other
governmental action to close.

“Cash Flow Credit Agreement” shall have the meaning set forth in the preamble.

“Cash Flow Credit Agreement Agent” shall have the meaning set forth in the
preamble.

“Cash Management Obligations” shall mean, with respect to any Person, all
obligations, whether now owing or hereafter arising, of such Person in respect
of overdrafts and related liabilities or arising from cash management services
(including treasury, depositary, overdraft, credit or debit card, electronic
funds transfer, netting, automatic clearing house transfers of funds or any
similar transactions).

“Collateral Agent” shall mean Wilmington Trust, National Association in its
capacity as collateral agent for the holders under the 1-1/2 Lien Notes
Indenture.

“Common Collateral” shall mean all of the assets of any Grantor, whether real,
personal or mixed, constituting both Senior Lender Collateral and
Second-Priority Collateral, including without limitation any assets in which the
Intercreditor Agent is automatically deemed to have a Lien pursuant to the
provisions of Section 2.3.

“Company” shall have the meaning set forth in the preamble.

“Comparable Second-Priority Collateral Document” shall mean, in relation to any
Common Collateral subject to any Lien created under any Senior Collateral
Document, those Second-Priority Collateral Documents that create a Lien on the
same Common Collateral, granted by the same Grantor.

 

- 2 -



--------------------------------------------------------------------------------

“Deposit Account” shall have the meaning set forth in the Uniform Commercial
Code.

“Deposit Account Collateral” shall mean that part of the Common Collateral
comprised of or contained in Deposit Accounts or Securities Accounts.

“DIP Financing” shall have the meaning set forth in Section 6.1.

“Discharge of Senior Lender Claims” shall mean, except to the extent otherwise
provided in Section 5.7, payment in full in cash (except for contingent
indemnities and cost and reimbursement obligations to the extent no claim has
been made) of (a) all Obligations in respect of all outstanding First-Lien
Indebtedness and, with respect to letters of credit or letter of credit
guaranties outstanding thereunder, delivery of cash collateral or backstop
letters of credit in respect thereof in compliance with the Senior Credit
Agreement, in each case after or concurrently with the termination of all
commitments to extend credit thereunder and (b) any other Senior Lender Claims
that are due and payable or otherwise accrued and owing at or prior to the time
such principal and interest are paid; provided that the Discharge of Senior
Lender Claims shall not be deemed to have occurred if such payments are made
with the proceeds of other First-Lien Indebtedness that constitutes an exchange
or replacement for or a refinancing of such Obligations or Senior Lender Claims.
In the event the First-Lien Indebtedness is modified and the Obligations are
paid over time or otherwise modified pursuant to Section 1129 of the Bankruptcy
Code, the Senior Lender Claims shall be deemed to be discharged when the final
payment is made, in cash, in respect of such indebtedness and any obligations
pursuant to such new indebtedness shall have been satisfied.

“Existing Fixed Rate Junior Lien Notes” shall mean the 8 3/4% Second Priority
Senior Secured Notes due 2019, issued by the Issuers.

“Existing Floating Rate Junior Lien Notes” shall mean the Second-Priority Senior
Secured Floating Rate Notes due 2014, issued by the Issuers.

“First-Lien Indebtedness” shall mean (a) any Bank Indebtedness (as defined in
the 1-1/2 Lien Notes Indenture on the date hereof), including without limitation
all Indebtedness incurred by the Company and its Subsidiaries pursuant to
(i) the ABL Credit Agreement and the other Loan Documents (as defined in the ABL
Credit Agreement), (ii) the Cash Flow Credit Agreement hereof and the other Loan
Documents (as defined in the Cash Flow Credit Agreement), and (iii) the 2019
First-Lien Notes Indenture hereof and the other Note Documents (as defined in
the 2019 First-Lien Notes Indenture) hereof, in each case that is secured by a
Permitted Lien (as defined in the 1-1/2 Lien Notes Indenture on the date hereof
and incurred or deemed incurred pursuant to clause (6)(C) of the definition
thereof), (b) all other Obligations (not constituting Indebtedness) of the
Company and its Subsidiaries under the agreements governing such Bank
Indebtedness and (c) all Obligations of the Company and its Subsidiaries in
respect of Hedging Obligations or Cash Management Obligations, in each case to a
Person that is a holder of such Bank Indebtedness or an affiliate of such holder
at the time of entry into such Hedging Obligation or Cash Management Obligation.

 

- 3 -



--------------------------------------------------------------------------------

“Future First-Lien Indebtedness” shall mean any First-Lien Indebtedness other
than First-Lien Indebtedness referred to in clauses (a) and (b) of the
definition of First-Lien Indebtedness incurred pursuant to the ABL Credit
Agreement, Cash Flow Credit Agreement, the 2019 First-Lien Indenture and the
Senior Lender Documents entered into in connection therewith.

“Future Second Lien Indebtedness” shall mean Indebtedness or Obligations (other
than Noteholder Claims) of the Company and its Subsidiaries that is to be
equally and ratably secured with the Noteholder Claims and is so designated by
the Company as Future Second Lien Indebtedness hereunder; provided, however,
that such Future Second Lien Indebtedness is permitted to be so incurred in
accordance with any Senior Lender Documents and any Second-Priority Documents,
as applicable.

“Grantors” shall mean the Company and each of the Subsidiaries that has executed
and delivered a Second-Priority Collateral Document or a Senior Collateral
Document.

“Hedging Obligations” shall mean, with respect to any Person, all obligations
and liabilities, whether now owing or hereafter arising, of such Person in
respect of (a) currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements, and currency
exchange, interest rate or commodity collar agreements and (b) other agreements
or arrangements designed to protect such Person against fluctuations in currency
exchange, interest rates and/or commodity prices.

“Indebtedness” shall mean and include all obligations that constitute
“Indebtedness” within the meaning of the 1-1/2 Lien Notes Indenture or the
Senior Credit Agreement.

“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under any Bankruptcy Law with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to any of its assets, (c) any liquidation, dissolution, reorganization or
winding up of any Grantor whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy or (d) any assignment for the benefit of
creditors or any other marshalling of assets and liabilities of any Grantor.

“Intercreditor Agent” shall mean, Citibank, N.A.; provided that from and after
the date, if any, on which another agent or trustee is designated “Intercreditor
Agent” for purposes of this Agreement by Senior Lenders pursuant to the terms of
the Senior Lender Documents, “Intercreditor Agent” shall mean such other agent
or trustee.

“Issuers” shall mean (i) the Company, and (ii) Verso Paper, Inc., a Delaware
limited liability company.

“Junior Lien Intercreditor Agreement” shall mean the intercreditor agreement
dated as of August 1, 2006, among Credit Suisse, Cayman Islands Branch, as agent
under the Senior Credit Documents (as defined therein), Wilmington Trust
Company, as trustee under each Junior Lien Notes Indenture, the Issuers, each
guarantor thereunder and the other parties from time to time party thereto, as
heretofore and hereafter amended, restated, supplemented or otherwise modified
from time to time in accordance with the terms thereof and the Junior Lien Notes
Indentures.

 

- 4 -



--------------------------------------------------------------------------------

“Junior Lien Notes Indentures” shall mean, collectively, (i) the indenture
governing the Existing Floating Rate Junior Lien Notes, dated as of August 1,
2006, and (ii) the indenture governing the Existing Fixed Rate Junior Lien
Notes, dated as of January 26, 2011, in each case as each such indenture may
heretofore or hereafter be amended, restated, supplemented or otherwise modified
from time to time in accordance with the terms thereof.

“Lien” shall mean, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset.

“Noteholder Claims” shall mean all Obligations in respect of the Notes or
arising under the Noteholder Documents or any of them, including all fees and
expenses of the Trustee thereunder.

“Noteholder Collateral” shall mean all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any Noteholder Claim.

“Noteholder Collateral Agreement” shall mean the Collateral Agreement dated as
of the date hereof, among the Company, certain other Grantors and the Collateral
Agent in respect of the 1-1/2 Lien Notes Indenture.

“Noteholder Collateral Documents” shall mean the Noteholder Collateral Agreement
and any other document or instrument pursuant to which a Lien is granted by any
Grantor to secure any Noteholder Claims or under which rights or remedies with
respect to any such Lien are governed.

“Noteholder Documents” shall mean (a) the 1-1/2 Lien Notes Indenture, the Notes,
the Noteholder Collateral Documents and (b) any other related document or
instrument executed and delivered pursuant to any Noteholder Document described
in clause (a) above evidencing or governing any Obligations thereunder.

“Notes” shall mean (a) (i) the initial $271,573,000 in aggregate principal
amount of 11.75% senior secured notes due 2019 co-issued by the Issuers pursuant
to the 1-1/2 Lien Notes Indenture, (b) the exchange notes issued in exchange
therefor as contemplated by the Registration Rights Agreement dated as of
May 11, 2012, among the Issuers, certain of the Company’s Subsidiaries and the
initial purchasers party thereto and (c) any additional notes issued under the
1-1/2 Lien Notes Indenture by the Issuers, to the extent permitted by the 1-1/2
Lien Notes Indenture, the ABL Credit Agreement, the Cash Flow Credit Agreement,
the 2019 First-Lien Notes Indenture, any other Senior Lender Documents and any
Second-Priority Document, as applicable.

“Obligations” shall mean, with respect to any Person, any and all obligations
and liabilities of any kind, whether now owing or hereafter arising, including
with respect to the payment of (a) any principal of or interest (including
interest accrued on or accruing after the commencement of any Insolvency or
Liquidation Proceeding, whether or not a claim for post-filing interest is
allowed in such proceeding) or premium on any Indebtedness, including any

 

- 5 -



--------------------------------------------------------------------------------

reimbursement obligation in respect of any letter of credit or letter of credit
guaranty, (b) any fees, indemnification obligations, expense reimbursement
obligations or other liabilities payable under the documentation governing such
Indebtedness and (c) any obligation to post cash collateral in respect of
letters of credit or letter of credit guaranties and any other obligations.

“Officers’ Certificate” shall have the meaning set forth in the 1-1/2 Lien Notes
Indenture.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, entity or other party,
including any government and any political subdivision, agency or
instrumentality thereof.

“Pledged Collateral” shall mean the Common Collateral in the possession of the
Intercreditor Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code.

“Recovery” shall have the meaning set forth in Section 6.4.

“Required Lenders” shall mean, with respect to any Senior Credit Agreement,
those Senior Lenders the approval of which is required to approve an amendment
or modification of, termination or waiver of any provision of or consent to any
departure from such Senior Credit Agreement (or would be required to effect such
consent under this Agreement if such consent were treated as an amendment of the
Senior Credit Agreement).

“Second-Priority Agents” shall mean (a) the Trustee as agent for the 1-1/2 Lien
Indenture Secured Parties and (b) the collateral agent for any Future
Second-Lien Indebtedness (including the Collateral Agent).

“Second-Priority Claims” shall mean the Noteholder Claims and all other
Obligations in respect of, or arising under, the Second-Priority Documents,
including all fees and expenses of the collateral agent for any Future
Second-Lien Indebtedness.

“Second-Priority Collateral” shall mean the Noteholder Collateral and all of the
assets of any Grantor, whether real, personal or mixed, with respect to which a
Lien is granted as security for any Future Second-Lien Indebtedness.

“Second-Priority Collateral Agreements” shall mean the Noteholder Collateral
Agreement and any comparable agreement with respect to any Future Second-Lien
Indebtedness.

“Second-Priority Collateral Documents” shall mean the Noteholder Collateral
Documents and any other agreement, document or instrument pursuant to which a
Lien is now or hereafter granted securing any Second-Priority Claims or under
which rights or remedies with respect to such Liens are at any time governed.

“Second-Priority Documents” shall mean the Noteholder Documents and any other
document or instrument evidencing or governing any Future Second-Lien
Indebtedness.

 

- 6 -



--------------------------------------------------------------------------------

“Second-Priority Designated Agent” shall mean such agent or trustee as is
designated “Second-Priority Designated Agent” by Second-Priority Secured Parties
holding a majority in principal amount of the Second-Priority Claims then
outstanding; it being understood and agreed that as of the date of this
agreement, the Trustee shall be so designated Second-Priority Designated Agent.

“Second-Priority Lien” shall mean any Lien on any assets of the Company or any
other Grantor securing any Second-Priority Claims.

“Second-Priority Secured Parties” shall mean the 1-1/2 Lien Indenture Secured
Parties and all other Persons holding any Second-Priority Claims, including the
collateral agent for any Future Second-Lien Indebtedness.

“Securities Account” shall have the meaning set forth in the Uniform Commercial
Code.

“Senior Collateral Documents” shall mean any agreement, document or instrument
pursuant to which a Lien is now or hereafter granted securing any Senior Lender
Claims or under which rights or remedies with respect to such Liens are at any
time governed.

“Senior Credit Agreement” shall mean, collectively, the ABL Credit Agreement,
the Cash Flow Credit Agreement, the 2019 First-Lien Notes Indenture and any
other agreement governing any Future First-Lien Indebtedness.

“Senior Lender Cash Management Obligations” shall mean any Cash Management
Obligations secured by any Common Collateral under the Senior Collateral
Documents.

“Senior Lender Claims” shall mean all First-Lien Indebtedness outstanding,
including any Future First-Lien Indebtedness. Senior Lender Claims shall include
all interest and expenses accrued or accruing (or that would, absent the
commencement of an Insolvency or Liquidation Proceeding, accrue) after the
commencement of an Insolvency or Liquidation Proceeding in accordance with and
at the rate specified in the relevant Senior Lender Document whether or not the
claim for such interest or expenses is allowed or allowable as a claim in such
Insolvency or Liquidation Proceeding.

“Senior Lender Collateral” shall mean all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any Senior Lender Claim.

“Senior Lender Documents” shall mean the Senior Credit Agreement, the Senior
Collateral Documents and each of the other agreements, documents and instruments
(including each agreement, document or instrument providing for or evidencing a
Senior Lender Hedging Obligation or Senior Lender Cash Management Obligation)
providing for, evidencing or securing any Obligation under the Senior Credit
Agreement or any Future First-Lien Indebtedness and any other related document
or instrument (including any intercreditor agreements) executed or delivered
pursuant to any Senior Lender Document at any time or otherwise evidencing or
securing any Indebtedness arising under any Senior Lender Document.

 

- 7 -



--------------------------------------------------------------------------------

“Senior Lender Hedging Obligations” shall mean any Hedging Obligations secured
by any Common Collateral under the Senior Collateral Documents.

“Senior Lenders” shall mean the Persons holding Senior Lender Claims, including
the Senior-Priority Agents.

“Senior-Priority Agents” shall mean (a) the ABL Credit Agreement Agent, (b) the
Cash Flow Credit Agreement Agent, (c) the 2019 First-Lien Notes Trustee,
(d) each collateral agent for the indebtedness evidenced in (a) through (c) and
(e) the administrative agent or collateral agent for any other First-Lien
Indebtedness.

“Subsidiary” shall mean any “Subsidiary” of the Company as defined in the 1-1/2
Lien Notes Indenture.

“Trustee” shall mean Wilmington Trust, National Association, in its capacity as
trustee under the 1-1/2 Lien Notes Indenture and as collateral agent under the
Noteholder Collateral Documents, and its permitted successors.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the State of New York.

1.2. Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified in accordance with this Agreement, (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections shall be construed to refer to Sections of this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 2. Lien Priorities.

2.1. Subordination of Liens. Notwithstanding (i) the date, time, manner or order
of filing or recordation of any document or instrument or grant, attachment or
perfection (including any defect or deficiency or alleged defect or deficiency
in any of the foregoing) of any Liens granted to the Second-Priority Secured
Parties on the Common Collateral or of any Liens granted to the Intercreditor
Agent or the Senior Lenders on the Common Collateral, (ii) any provision of the
UCC, the Bankruptcy Code, any applicable law, the Second-Priority Documents or
the Senior Lender Documents, (iii) whether the Intercreditor Agent or any Senior
Lenders, either directly or through agents, holds possession of, or has control
over, all or any part of the Common Collateral, (iv) the fact that any such
Liens may be subordinated, voided, avoided,

 

- 8 -



--------------------------------------------------------------------------------

invalidated or lapsed or (v) any other circumstance of any kind or nature
whatsoever, each Second-Priority Agent, on behalf of itself and each applicable
Second-Priority Secured Party, hereby agrees that: (a) any Lien on the Common
Collateral securing any Senior Lender Claims now or hereafter held by or on
behalf of the Intercreditor Agent or any Senior Lenders or any agent or trustee
therefor regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, shall have priority over and be senior in all
respects and prior to any Lien on the Common Collateral securing any
Second-Priority Claims, (b) any Lien on the Common Collateral securing any
Second-Priority Claims now or hereafter held by or on behalf of the Trustee, the
Collateral Agent or any Second-Priority Secured Parties or any agent or trustee
therefor regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, shall be junior and subordinate in all respects
to all Liens on the Common Collateral securing any Senior Lender Claims and
(c) with respect to any Second-Priority Claims (and as between the
Second-Priority Agents and the Second-Priority Secured Parties), the Liens on
the Common Collateral securing any Second-Priority Claims now or hereafter held
by or on behalf of the Trustee, the Collateral Agent or any Second-Priority
Secured Party or any agent or trustee therefor regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall
rank equally and ratably in all respects. All Liens on the Common Collateral
securing any Senior Lender Claims shall be and remain senior in all respects and
prior to all Liens on the Common Collateral securing any Second-Priority Claims
for all purposes, whether or not such Liens securing any Senior Lender Claims
are subordinated to any Lien securing any other obligation of the Company, any
other Grantor or any other Person.

2.2. Prohibition on Contesting Liens. Each Second-Priority Agent, for itself and
on behalf of each applicable Second-Priority Secured Party, and the
Senior-Priority Agents, for itself and on behalf of each applicable Senior
Lender, agrees that it shall not (and hereby waives any right to) take any
action to challenge, contest or support any other Person in contesting or
challenging, directly or indirectly, in any proceeding (including any Insolvency
or Liquidation Proceeding), the validity, perfection, priority, validity or
enforceability of (a) a Lien securing any Senior Lender Claims held (or
purported to be held) by or on behalf of the Intercreditor Agent or any of the
Senior Lenders or any agent or trustee therefor in any Senior Lender Collateral
or (b) a Lien securing any Second-Priority Claims held (or purported to be held)
by or on behalf of any Second-Priority Secured Party in the Common Collateral,
as the case may be; provided, however, that nothing in this Agreement shall be
construed to prevent or impair the rights of the Intercreditor Agent or any
Senior Lender to enforce this Agreement (including the priority of the Liens
securing the Senior Lender Claims as provided in Section 2.1) or any of the
Senior Lender Documents.

2.3. No New Liens. Subject to Section 11.04 of the 1-1/2 Lien Notes Indenture
and any corresponding provision of any Second-Priority Document relating to
Future Second-Lien Indebtedness, so long as the Discharge of Senior Lender
Claims has not occurred, the parties hereto agree that, after the date hereof,
each Second-Priority Agent shall not acquire or hold any Lien on any assets of
the Company or any other Grantor securing any Second-Priority Claims that are
not also subject to the first-priority Lien in respect of the Senior Lender
Claims under the Senior Lender Documents. Subject to Section 11.04 of the 1-1/2
Lien Notes Indenture and any corresponding provision of any Second-Priority
Document relating to Future Second-Lien Indebtedness, if any Second-Priority
Agent shall (nonetheless and in breach hereof) acquire or

 

- 9 -



--------------------------------------------------------------------------------

hold any Lien on any assets of the Company or any other Grantor that is not also
subject to the first-priority Lien in respect of the Senior Lender Claims under
the Senior Lender Documents, then such Second-Priority Agent shall, without the
need for any further consent of any party and notwithstanding anything to the
contrary in any other document, be deemed to also hold and have held such lien
for the benefit of the Intercreditor Agent and the Senior Lenders as security
for the Senior Lender Claims (subject to the lien priority and other terms
hereof) and shall promptly notify the Intercreditor Agent in writing of such
Lien and in any event take such actions as may be requested by the Intercreditor
Agent to assign or release such Lien to the Intercreditor Agent (and/or its
designee) as security for the applicable Senior Lender Claims.

2.4. Perfection of Liens. Neither the Intercreditor Agent nor the Senior Lenders
shall be responsible for perfecting and maintaining the perfection of Liens with
respect to the Common Collateral for the benefit of the Second-Priority Agents
and the Second-Priority Secured Parties. The provisions of this Intercreditor
Agreement are intended solely to govern the respective Lien priorities as
between the Senior Lenders and the Second-Priority Secured Parties and shall not
impose on the Intercreditor Agent, the Second-Priority Agents, the
Second-Priority Secured Parties or the Senior Lenders or any agent or trustee
therefor any obligations in respect of the disposition of proceeds of any Common
Collateral which would conflict with prior perfected claims therein in favor of
any other Person or any order or decree of any court or governmental authority
or any applicable law.

SECTION 3. Enforcement.

3.1. Exercise of Remedies.

(a) So long as the Discharge of Senior Lender Claims has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, (i) no Second-Priority Agent or any
Second-Priority Secured Party will (x) exercise or seek to exercise any rights
or remedies (including setoff) with respect to any Common Collateral in respect
of any applicable Second-Priority Claims, or institute any action or proceeding
with respect to such rights or remedies (including any action of foreclosure),
(y) contest, protest or object to any foreclosure proceeding or action brought
with respect to the Common Collateral or any other collateral by the
Intercreditor Agent or any Senior Lender in respect of the Senior Lender Claims,
the exercise of any right by the Intercreditor Agent or any Senior Lender (or
any agent or sub-agent on their behalf) in respect of the Senior Lender Claims
under any lockbox agreement, control agreement, landlord waiver or bailee’s
letter or similar agreement or arrangement to which any Second-Priority Agent or
any Second-Priority Secured Party either is a party or may have rights as a
third party beneficiary, or any other exercise by any such party, of any rights
and remedies as a secured party relating to the Common Collateral or any other
collateral under the Senior Lender Documents or otherwise in respect of Senior
Lender Claims, or (z) object to the forbearance by the Senior Lenders from
bringing or pursuing any foreclosure proceeding or action or any other exercise
of any rights or remedies relating to the Common Collateral or any other
collateral in respect of Senior Lender Claims and (ii) except as otherwise
provided herein, the Intercreditor Agent and the Senior Lenders shall have the
exclusive right to enforce rights, exercise remedies (including setoff and the
right to credit bid their debt) and make

 

- 10 -



--------------------------------------------------------------------------------

determinations regarding the release, disposition or restrictions with respect
to the Common Collateral without any consultation with or the consent of any
Second-Priority Agent or any Second-Priority Secured Party; provided, however,
that (A) in any Insolvency or Liquidation Proceeding commenced by or against the
Company or any other Grantor, each Second-Priority Agent may file a proof of
claim or statement of interest with respect to the applicable Second-Priority
Claims and (B) each Second-Priority Agent may take any action (not adverse to
the prior Liens on the Common Collateral securing the Senior Lender Claims, or
the rights of the Intercreditor Agent or the Senior Lenders to exercise remedies
in respect thereof) in order to create, prove, perfect, preserve or protect (but
not enforce) its rights in, and perfection and priority of its Lien on, the
Common Collateral. In exercising rights and remedies with respect to the Senior
Lender Collateral, the Intercreditor Agent and the Senior Lenders may enforce
the provisions of the Senior Lender Documents and exercise remedies thereunder,
all in such order and in such manner as they may determine in the exercise of
their sole discretion. Such exercise and enforcement shall include the rights of
an agent appointed by them to sell or otherwise dispose of Common Collateral or
other collateral upon foreclosure, to incur expenses in connection with such
sale or disposition, and to exercise all the rights and remedies of a secured
lender under the Uniform Commercial Code of any applicable jurisdiction and of a
secured creditor under Bankruptcy Laws of any applicable jurisdiction.

(b) So long as the Discharge of Senior Lender Claims has not occurred, each
Second-Priority Agent, on behalf of itself and each applicable Second-Priority
Secured Party, agrees that it will not, in the context of its role as secured
lender, take or receive any Common Collateral or any proceeds of Common
Collateral in connection with the exercise of any right or remedy (including
setoff) with respect to any Common Collateral in respect of the applicable
Second-Priority Claims. Without limiting the generality of the foregoing, unless
and until the Discharge of Senior Lender Claims has occurred, except as
expressly provided in the proviso in clause (ii) of Section 3.1(a), the sole
right of the Second-Priority Agents and the Second-Priority Secured Parties with
respect to the Common Collateral is to hold a Lien on the Common Collateral in
respect of the applicable Second-Priority Claims pursuant to the Second-Priority
Documents, as applicable, for the period and to the extent granted therein and
to receive a share of the proceeds thereof, if any, after the Discharge of
Senior Lender Claims has occurred.

(c) Subject to the proviso in clause (ii) of Section 3.1(a), (i) each
Second-Priority Agent, for itself and on behalf of each applicable
Second-Priority Secured Party, agrees that no Second-Priority Agent or any
Second-Priority Secured Party will take any action that would hinder any
exercise of remedies undertaken by the Intercreditor Agent or the Senior Lenders
with respect to the Common Collateral or any other collateral under the Senior
Lender Documents, including any sale, lease, exchange, transfer or other
disposition of the Common Collateral or such other collateral, whether by
foreclosure or otherwise, and (ii) each Second-Priority Agent, for itself and on
behalf of each applicable Second-Priority Secured Party, hereby waives any and
all rights it or any Second-Priority Secured Party may have as a junior lien
creditor or otherwise to object to the manner in which the Intercreditor Agent
or the Senior Lenders seek to enforce or collect the Senior Lender Claims or the
Liens granted in any of the Senior Lender Collateral, regardless of whether any
action or failure to act by or on behalf of the Intercreditor Agent or Senior
Lenders is adverse to the interests of the Second-Priority Secured Parties.

 

- 11 -



--------------------------------------------------------------------------------

(d) Each Second-Priority Agent hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any applicable Second-Priority Document
shall be deemed to restrict in any way the rights and remedies of the
Intercreditor Agent or the Senior Lenders with respect to the Senior Lender
Collateral as set forth in this Agreement and the Senior Lender Documents.

3.2. Cooperation. Subject to the proviso in clause (ii) of Section 3.1(a), each
Second-Priority Agent, on behalf of itself and each applicable Second-Priority
Secured Party, agrees that, unless and until the Discharge of Senior Lender
Claims has occurred, it will not commence, or join with any Person (other than
the Senior Lenders and the Intercreditor Agent upon the request thereof) in
commencing, any enforcement, collection, execution, levy or foreclosure action
or proceeding with respect to any Lien held by it in the Common Collateral or
any other collateral under any of the applicable Second-Priority Documents or
otherwise in respect of the applicable Second-Priority Claims.

SECTION 4. Payments.

4.1. Application of Proceeds. So long as the Discharge of Senior Lender Claims
has not occurred, the Common Collateral or proceeds thereof received in
connection with the sale or other disposition of, or collection on, such Common
Collateral upon the exercise of remedies as a secured party, shall be applied by
the Intercreditor Agent to the Senior Lender Claims in such order as specified
in the relevant Senior Lender Documents until the Discharge of Senior Lender
Claims has occurred. Upon the Discharge of Senior Lender Claims, subject to
Section 5.7(c) hereof, the Intercreditor Agent or any Senior Lender holding
Common Collateral shall deliver promptly to the Second-Priority Designated Agent
any Common Collateral or proceeds thereof held by it in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct to be applied by the Second-Priority
Designated Agent ratably to the Second-Priority Claims and, with respect to each
class of Second-Priority Claims, in such order as specified in the relevant
Second-Priority Documents.

4.2. Payments Over. Any Common Collateral or proceeds thereof received by any
Second-Priority Agent or any Second-Priority Secured Party in connection with
the exercise of any right or remedy (including setoff) relating to the Common
Collateral in contravention of this Agreement prior to the Discharge of Senior
Lender Claims shall be segregated and held in trust for the benefit of and
forthwith paid over to the Intercreditor Agent (and/or its designees) for the
benefit of the applicable Senior Lenders in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct. The Intercreditor Agent is hereby authorized to make any such
endorsements as agent for any Second-Priority Agent or any such Second-Priority
Secured Party. This authorization is coupled with an interest and is
irrevocable.

 

- 12 -



--------------------------------------------------------------------------------

SECTION 5. Other Agreements.

5.1. Releases.

(a) If, at any time any Grantor or the holder of any Senior Lender Claim
delivers notice to each Second-Priority Agent that any specified Common
Collateral (including for such purpose, in the case of the sale of all or
substantially all of the equity interests in any Subsidiary, any Common
Collateral held by such Subsidiary or any direct or indirect Subsidiary thereof)
is (A) sold, transferred or otherwise disposed of:

(i) by the owner of such Common Collateral in a transaction permitted under the
Senior Credit Agreement, the 1-1/2 Lien Notes Indenture and each other
Second-Priority Document (if any); or

(ii) during the existence of any Event of Default under (and as defined in) the
Senior Credit Agreement to the extent the Intercreditor Agent has consented to
such sale, transfer or disposition:

or (B) is otherwise released as permitted by the Senior Credit Agreement, then
(whether or not any Insolvency or Liquidation Proceeding is pending at the time)
the Liens in favor of the Second-Priority Secured Parties upon such Collateral
will automatically be released and discharged as and when, but only to the
extent, such Liens on such Collateral securing Senior Lender Claims are released
and discharged. Upon delivery to each Second-Priority Agent of a notice from the
Intercreditor Agent stating that any release of Liens securing or supporting the
Senior Lender Claims has become effective (or shall become effective upon each
Second-Priority Agent’s release) (whether in connection with a sale of such
assets by the relevant Grantor pursuant to the preceding sentence or otherwise),
each Second-Priority Agent, subject to Section 11.04 of the 1-1/2 Lien Notes
Indenture, will promptly execute and deliver such instruments, releases,
termination statements or other documents confirming such release on customary
terms. In the case of the sale of all or substantially all of the capital stock
of a Grantor or any of its Subsidiaries, the guarantee in favor of the
Second-Priority Secured Parties, if any, made by such Grantor or Subsidiary will
automatically be released and discharged as and when, but only to the extent,
the guarantee by such Grantor or Subsidiary of Senior Lender Claims is released
and discharged.

(b) Each Second-Priority Agent, for itself and on behalf of each applicable
Second-Priority Secured Party, hereby irrevocably constitutes and appoints the
Intercreditor Agent and any officer or agent of the Intercreditor Agent, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of each Second-Priority
Agent or such holder or in the Intercreditor Agent’s own name, from time to time
in the Intercreditor Agent’s discretion, for the purpose of carrying out the
terms of this Section 5.1, to take any and all appropriate action and to execute
any and all documents and instruments that may be necessary or desirable to
accomplish the purposes of this Section 5.1, including any termination
statements, endorsements or other instruments of transfer or release.

 

- 13 -



--------------------------------------------------------------------------------

(c) Unless and until the Discharge of Senior Lender Claims has occurred, each
Second-Priority Agent, for itself and on behalf of each applicable
Second-Priority Secured Party, hereby consents to the application, whether prior
to or after a default, of Deposit Account Collateral or proceeds of Common
Collateral or other collateral to the repayment of Senior Lender Claims pursuant
to the Senior Lender Documents; provided that nothing in this Section 5.1(c)
shall be construed to prevent or impair the rights of the Second-Priority Agents
or the Second-Priority Secured Parties to receive proceeds in connection with
the Second-Priority Claims not otherwise in contravention of this agreement.

5.2. Insurance. Unless and until the Discharge of Senior Lender Claims has
occurred, the Intercreditor Agent and the Senior Lenders shall have the sole and
exclusive right, subject to the rights of the Grantors under the Senior Lender
Documents, to adjust settlement for any insurance policy covering the Common
Collateral or any other collateral in respect of the Second-Priority Claims in
the event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Common Collateral or such other
collateral. Unless and until the Discharge of Senior Lender Claims has occurred,
all proceeds of any such policy and any such award if in respect of the Common
Collateral or such other collateral shall be paid (a) first, prior to the
occurrence of the Discharge of Senior Lender Claims, to the Intercreditor Agent
for the benefit of Senior Lenders pursuant to the terms of the Senior Lender
Documents, (b) second, after the occurrence of the Discharge of Senior Lender
Claims, to the Second-Priority Agents for the benefit of the Second-Priority
Secured Parties pursuant to the terms of the applicable Second-Priority
Documents and (c) third, if no Second-Priority Obligations are outstanding, to
the owner of the subject property, such other person as may be entitled thereto
or as a court of competent jurisdiction may otherwise direct. If any
Second-Priority Agent or any Second-Priority Secured Party shall, at any time,
receive any proceeds of any such insurance policy or any such award in
contravention of this Agreement, it shall pay such proceeds over to the
Intercreditor Agent in accordance with the terms of Section 4.2.

5.3. Amendments to Second-Priority Collateral Documents.

(a) So long as the Discharge of Senior Lender Claims has not occurred, without
the prior written consent of the Intercreditor Agent and the Required Lenders,
no Second-Priority Collateral Document may be amended, supplemented or otherwise
modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Second-Priority Collateral Document, would
be prohibited by or inconsistent with any of the terms of this Agreement. Each
Second-Priority Agent agrees that each applicable Second-Priority Collateral
Document shall include the following language (or language to similar effect
approved by the Intercreditor Agent):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [applicable Second-Priority Agent] pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted to the Senior Priority Agents (as defined in the Intercreditor
Agreement referred to below) or any agent or trustee for any other Senior
Lenders (as defined in the Intercreditor Agreement referred to below), and
(ii) the exercise of any right or remedy by the [applicable Second-Priority

 

- 14 -



--------------------------------------------------------------------------------

Agent] hereunder is subject to the limitations and provisions of the
Intercreditor Agreement dated as of May 11, 2012 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), by and among Citibank, N.A., as Intercreditor Agent and as
administrative agent under the ABL Credit Agreement, Credit Suisse AG, Cayman
Islands Branch, as administrative agent under the Cash Flow Credit Agreement,
Wilmington Trust, National Association, as trustee under the 2019 First-Lien
Notes Indenture, Wilmington Trust, National Association, as trustee under the
1-1/2 Lien Notes Indenture, Verso Paper Finance Holdings LLC, Verso Paper
Holdings, LLC and the subsidiaries party thereto. In the event of any conflict
between the terms of the Intercreditor Agreement and the terms of this
Agreement, the terms of the Intercreditor Agreement shall govern”.

(b) In the event that the Intercreditor Agent or the Senior Lenders under the
Senior Credit Agreement or, if there is no Senior Credit Agreement, any other
Senior Lenders, enter into any amendment, waiver or consent in respect of or
replace any of the Senior Collateral Documents for the purpose of adding to, or
deleting from, or waiving or consenting to any departures from any provisions
of, any Senior Collateral Document or changing in any manner the rights of the
Intercreditor Agent, the Senior Lenders, the Company or any other Grantor
thereunder (including the release of any Liens in Senior Lender Collateral),
then such amendment, waiver or consent shall apply automatically to any
comparable provision of each Comparable Second-Priority Collateral Document
without the consent of any Second-Priority Agent or any Second-Priority Secured
Party and without any action by any Second-Priority Agent, the Company or any
other Grantor; provided, that such amendment, waiver or consent does not
materially adversely affect the rights of the Second-Priority Secured Parties or
the interests of the Second-Priority Secured Parties in the Second-Priority
Collateral and not the other creditors of the Company or such Grantor, as the
case may be, that have a security interest in the affected collateral in a like
or similar manner (without regard to the fact that the Lien of such Senior
Collateral Document is senior to the Lien of the Comparable Second-Priority
Collateral Document). The Intercreditor Agent shall give written notice of such
amendment, waiver or consent to each Second-Priority Agent; provided that the
failure to give such notice shall not affect the effectiveness of such amendment
with respect to the provisions of any Second Priority Collateral Document as set
forth in this Section 5.3(b).

5.4. Rights As Unsecured Creditors. Notwithstanding anything to the contrary in
this Agreement, the Second-Priority Agents and the Second-Priority Secured
Parties may exercise rights and remedies as an unsecured creditor against the
Company or any Subsidiary that has guaranteed the Second-Priority Claims in
accordance with the terms of the applicable Second-Priority Documents and
applicable law. Nothing in this Agreement shall prohibit the receipt by any
Second-Priority Agent or any Second-Priority Secured Party of the required
payments of interest and principal so long as such receipt is not the direct or
indirect result of the exercise by any Second-Priority Agent or any
Second-Priority Secured Party of rights or remedies as a secured creditor in
respect of Common Collateral or other collateral or enforcement in contravention
of this Agreement of any Lien in respect of Second-Priority Claims held by any
of them. In the event any Second-Priority Agent or any Second-Priority Secured
Party becomes a judgment lien creditor or other secured creditor in respect of
Common Collateral or other collateral as a result of its enforcement of its
rights as an unsecured creditor in respect of Second-Priority

 

- 15 -



--------------------------------------------------------------------------------

Claims or otherwise, such judgment or other lien shall be subordinated to the
Liens securing Senior Lender Claims on the same basis as the other Liens
securing the Second-Priority Claims are so subordinated to such Liens securing
Senior Lender Claims under this Agreement. Nothing in this Agreement impairs or
otherwise adversely affects any rights or remedies the Intercreditor Agent or
the Senior Lenders may have with respect to the Senior Lender Collateral.

5.5. Intercreditor Agent as Gratuitous Bailee for Perfection.

(a) The Intercreditor Agent and each other Senior-Priority Agent agrees to hold
the Pledged Collateral that is part of the Common Collateral in its possession
or control (or in the possession or control of its agents or bailees) as
gratuitous bailee for each Second-Priority Agent and any assignee solely for the
purpose of perfecting the security interest granted in such Pledged Collateral
pursuant to the Second-Priority Collateral Agreements, subject to the terms and
conditions of this Section 5.5.

(b) The Intercreditor Agent and each other Senior-Priority Agent agrees to hold
the Deposit Account Collateral that is part of the Common Collateral and
controlled by the Intercreditor Agent or any such Senior-Priority Agent as
gratuitous bailee for each Second-Priority Agent and any assignee solely for the
purpose of perfecting the security interest granted in such Deposit Account
Collateral pursuant to the Second-Priority Collateral Agreements, subject to the
terms and conditions of this Section 5.5.

(c) In the event that the Intercreditor Agent (or its agent or bailees) or any
other Senior-Priority Agent has Lien filings against intellectual property that
is part of the Common Collateral that are necessary for the perfection of Liens
in such Common Collateral, the Intercreditor Agent and each such Senior-Priority
Agent agrees to hold such Liens as gratuitous bailee for each Second-Priority
Agent and any assignee solely for the purpose of perfecting the security
interest granted in such Liens pursuant to the Second-Priority Collateral
Agreements, subject to the terms and conditions of this Section 5.5.

(d) Except as otherwise specifically provided herein (including Sections 3.1 and
4.1), until the Discharge of Senior Lender Claims has occurred, the
Intercreditor Agent and each other Senior-Priority Agent shall be entitled to
deal with the Pledged Collateral in accordance with the terms of the Senior
Lender Documents as if the Liens under the Second-Priority Collateral Documents
did not exist. The rights of the Second-Priority Agents and the Second-Priority
Secured Parties with respect to such Pledged Collateral shall at all times be
subject to the terms of this Agreement.

(e) The Intercreditor Agent and each other Senior-Priority Agent shall have no
obligation whatsoever to any Second-Priority Agent or any Second-Priority
Secured Party to assure that the Pledged Collateral is genuine or owned by the
Grantors or to protect or preserve rights or benefits of any Person or any
rights pertaining to the Common Collateral except as expressly set forth in this
Section 5.5. The duties or responsibilities of the Intercreditor Agent and each
other Senior-Priority Agent under this Section 5.5 shall be limited solely to
holding the Pledged Collateral as gratuitous bailee for each Second-Priority
Agent for purposes of perfecting the Lien held by the Second-Priority Secured
Parties.

 

- 16 -



--------------------------------------------------------------------------------

(f) The Intercreditor Agent and each other Senior-Priority Agent shall not have
by reason of the Second-Priority Collateral Documents or this Agreement or any
other document a fiduciary relationship in respect of any Second-Priority Agent
or any Second-Priority Secured Party and the Second-Priority Agents and the
Second-Priority Secured Parties hereby waive and release the Intercreditor Agent
and each other Senior-Priority Agent from all claims and liabilities arising
pursuant to the Intercreditor Agent’s or any Senior-Priority Agent’s role under
this Section 5.5, as agent and gratuitous bailee with respect to the Common
Collateral.

(g) Upon the Discharge of Senior Lender Claims, the Intercreditor Agent and any
other Senior-Priority Agent holding Common Collateral shall deliver to the
Second-Priority Designated Agent, to the extent that it is legally permitted to
do so, the remaining Pledged Collateral (if any) and the Deposit Account
Collateral (if any) together with any necessary endorsements (or otherwise allow
the Second-Priority Designated Agent to obtain control of such Pledged
Collateral and Deposit Account Collateral) or as a court of competent
jurisdiction may otherwise direct. The Company shall take such further action as
is required to effectuate the transfer contemplated hereby and shall indemnify
the Intercreditor Agent and each other Senior-Priority Agent for loss or damage
suffered by the Intercreditor Agent or any such Senior-Priority Agent as a
result of such transfer except for loss or damage suffered by the Intercreditor
Agent or such Senior-Priority Agent as a result of its own willful misconduct,
gross negligence or bad faith. The Intercreditor Agent and each other
Senior-Priority Agent have no obligation to follow instructions from any
Second-Priority Agent in contravention of this Agreement.

(h) Neither the Intercreditor Agent nor the Senior Lenders shall be required to
marshal any present or future collateral security for the Company’s or its
Subsidiaries’ obligations to the Intercreditor Agent or the Senior Lenders under
the Senior Credit Agreement or the Senior Collateral Documents or any assurance
of payment in respect thereof or to resort to such collateral security or other
assurances of payment in any particular order, and all of their rights in
respect of such collateral security or any assurance of payment in respect
thereof shall be cumulative and in addition to all other rights, however
existing or arising.

5.6. Second-Priority Designated Agent as Gratuitous Bailee for Perfection.

(a) Upon the Discharge of Senior Lender Claims, the Second-Priority Designated
Agent agrees to hold the Pledged Collateral that is part of the Common
Collateral in its possession or control (or in the possession or control of its
agents or bailees) as gratuitous bailee for the other Second-Priority Agents and
any assignee solely for the purpose of perfecting the security interest granted
in such Pledged Collateral pursuant to the applicable Second-Priority Collateral
Agreement, subject to the terms and conditions of this Section 5.6.

 

- 17 -



--------------------------------------------------------------------------------

(b) Upon the Discharge of Senior Lender Claims, the Second-Priority Designated
Agent agrees to hold the Deposit Account Collateral that is part of the Common
Collateral and controlled by the Second-Priority Designated Agent as gratuitous
bailee for the other Second-Priority Agent and any assignee solely for the
purpose of perfecting the security interest granted in such Deposit Account
Collateral pursuant to the Second-Priority Collateral Agreement, subject to the
terms and conditions of this Section 5.6.

(c) In the event that the Second-Priority Designated Agent (or its agent or
bailees) has Lien filings against intellectual property that is part of the
Common Collateral that are necessary for the perfection of Liens in such Common
Collateral, upon the Discharge of Senior Lender Claims, the Second-Priority
Designated Agent agrees to hold such Liens as gratuitous bailee for the other
Second-Priority Agents and any assignee solely for the purpose of perfecting the
security interest granted in such Liens pursuant to the applicable
Second-Priority Collateral Agreement, subject to the terms and conditions of
this Section 5.6.

(d) The Second-Priority Designated Agent, in its capacity as gratuitous bailee,
shall have no obligation whatsoever to the other Second-Priority Agents to
assure that the Pledged Collateral is genuine or owned by the Grantors or to
protect or preserve rights or benefits of any Person or any rights pertaining to
the Common Collateral except as expressly set forth in this Section 5.6. The
duties or responsibilities of the Second-Priority Designated Agent under this
Section 5.6 upon the Discharge of Senior Lender Claims shall be limited solely
to holding the Pledged Collateral as gratuitous bailee for the other
Second-Priority Agents for purposes of perfecting the Lien held by the
applicable Second-Priority Secured Parties.

(e) The Second-Priority Designated Agent shall not have by reason of the
Second-Priority Collateral Documents or this Agreement or any other document a
fiduciary relationship in respect of the other Second-Priority Agents (or the
Second-Priority Secured Parties for which such other Second-Priority Agents is
agent) and the other Second-Priority Agents hereby waive and release the
Second-Priority Designated Agent from all claims and liabilities arising
pursuant to the Second-Priority Designated Agent’s role under this Section 5.6,
as agent and gratuitous bailee with respect to the Common Collateral.

(f) In the event that the Second-Priority Designated Agent shall cease to be so
designated the Second-Priority Designated Agent pursuant to the definition of
such term, the then Second-Priority Designated Agent shall deliver to the
successor Second-Priority Designated Agent, to the extent that it is legally
permitted to do so, the remaining Pledged Collateral (if any) and the Deposit
Account Collateral (if any) together with any necessary endorsements (or
otherwise allow the successor Second-Priority Designated Agent to obtain control
of such Pledged Collateral and Deposit Account Collateral) or as a court of
competent jurisdiction may otherwise direct, and such successor Second-Priority
Designated Agent shall perform all duties of the Second-Priority Designated
Agent as set forth herein. The Company shall take such further action as is
required to effectuate the transfer contemplated hereto and shall indemnify the
Second-Priority

 

- 18 -



--------------------------------------------------------------------------------

Designated Agent for loss or damage suffered by the Second-Priority Designated
Agent as a result of such transfer except for loss or damage suffered by the
Second-Priority Designated Agent as a result of its own willful misconduct,
gross negligence or bad faith. The Second-Priority Designated Agent has no
obligation to follow instructions from the successor Second-Priority Designated
Agent in contravention of this Agreement.

5.7. Release Upon Discharge of Senior Lender Claims; No Release If Event of
Default; Reinstatement.

(a) Except as otherwise provided in clause (b) of this Section 5.7, upon the
Discharge of Senior Lender Claims and the concurrent release of the Liens
securing Senior Lender Claims, the Liens in favor of the Second-Priority Secured
Parties shall automatically be released and discharged.

(b) Notwithstanding any other provisions contained in this Agreement, if an
Event of Default (as defined in the 1-1/2 Lien Notes Indenture or any other
Second-Priority Document, as applicable) exists on the date on which all
First-Lien Indebtedness is repaid in full and terminated (including all
commitments and letters of credit thereunder), the second-priority Liens on the
Second-Priority Collateral securing the Second-Priority Claims relating to such
Event of Default will not be released, except to the extent such Collateral or
any portion thereof was disposed of in order to repay the First-Lien
Indebtedness secured by such Collateral, and thereafter the applicable
Second-Priority Agent will have the right to direct the Intercreditor Agent to
foreclose upon such Collateral (but in such event, the Liens on such Collateral
securing the applicable Second-Priority Claims will be released when such Event
of Default and all other Events of Default under the 1-1/2 Lien Notes Indenture
or any other Second-Priority Document, as applicable, cease to exist).

(c) If, at any time after the Discharge of Senior Lender Claims has occurred,
the Company incurs and designates any Future First-Lien Indebtedness and the
related Liens are incurred in reliance on clause (6)(C) of the definition of
“Permitted Liens” in the 1-1/2 Lien Notes Indenture, then such Discharge of
Senior Lender Claims shall automatically be deemed not to have occurred for all
purposes of this Agreement (other than with respect to any actions taken prior
to the date of such designation as a result of the occurrence of such first
Discharge of Senior Lender Claims), and the applicable agreement governing such
Future First-Lien Indebtedness shall automatically be treated as a Senior Credit
Agreement for all purposes of this Agreement, including for purposes of the Lien
priorities and rights in respect of Common Collateral set forth herein and the
granting by the Intercreditor Agent of amendments, waivers and consents
hereunder. Upon receipt of notice of such designation (including the identity of
the new Intercreditor Agent), each Second-Priority Agent shall promptly
(i) enter into such documents and agreements (at the expense of the Company),
including amendments or supplements to this Agreement, as the Company or such
new Intercreditor Agent shall reasonably request in writing in order to provide
the new Intercreditor Agent the rights of the Intercreditor Agent contemplated
hereby and (ii) to the extent then held by any Second-Priority Agent, deliver to
the Intercreditor Agent the Pledged Collateral that is Common Collateral
together with any necessary endorsements (or otherwise allow such Intercreditor
Agent to obtain possession or control of such Pledged Collateral).

 

- 19 -



--------------------------------------------------------------------------------

SECTION 6. Insolvency or Liquidation Proceedings.

6.1. Financing Issues. If the Company or any other Grantor shall be subject to
any Insolvency or Liquidation Proceeding and the Intercreditor Agent shall
desire to permit the use of cash collateral or to permit the Company or any
other Grantor to obtain financing under Section 363 or Section 364 of Title 11
of the United States Code or any similar provision in any Bankruptcy Law (“DIP
Financing”), then each Second-Priority Agent, on behalf of itself and each
applicable Second-Priority Secured Party, agrees that it will raise no objection
to, and will not support any objection to, and will not otherwise contest
(a) such use of cash collateral or DIP Financing and will not request adequate
protection or any other relief in connection therewith (except to the extent
permitted by the proviso in clause (ii) of Section 3.1(a) and Section 6.3) and,
to the extent the Liens securing the Senior Lender Claims under the Senior
Credit Agreement or, if no Senior Credit Agreement exists, under the other
Senior Lender Documents are subordinated or pari passu with such DIP Financing,
will subordinate its Liens in the Common Collateral and any other collateral to
such DIP Financing (and all Obligations relating thereto) on the same basis as
the other Liens securing the Second-Priority Claims are so subordinated to Liens
securing Senior Lender Claims under this Agreement, (b) any motion for relief
from the automatic stay or from any injunction against foreclosure or
enforcement in respect of Senior Lender Claims made by the Intercreditor Agent
or any holder of Senior Lender Claims, (c) any lawful exercise by any holder of
Senior Lender Claims of the right to credit bid Senior Lender Claims at any sale
in foreclosure of Senior Lender Collateral, (d) any other request for judicial
relief made in any court by any holder of Senior Lender Claims relating to the
lawful enforcement of any Lien on Senior Lender Collateral or (e) any order
relating to a sale of assets of any Grantor for which the Intercreditor Agent
has consented that provides, to the extent the sale is to be free and clear of
Liens, that the Liens securing the Senior Lender Claims and the Second-Priority
Claims will attach to the proceeds of the sale on the same basis of priority as
the Liens securing the Senior Lender Collateral rank to the Liens securing the
Second-Priority Collateral in accordance with this Agreement.

6.2. Relief from the Automatic Stay. Until the Discharge of Senior Lender Claims
has occurred, each Second-Priority Agent, on behalf of itself and each
applicable Second-Priority Secured Party, agrees that none of them shall seek
relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the Common Collateral or any other
collateral, without the prior written consent of the Intercreditor Agent and the
Required Lenders.

6.3. Adequate Protection. Each Second-Priority Agent, on behalf of itself and
each applicable Second-Priority Secured Party, agrees that none of them shall
contest (or support any other Person contesting) (a) any request by the
Intercreditor Agent or the Senior Lenders for adequate protection or (b) any
objection by the Intercreditor Agent or the Senior Lenders to any motion,
relief, action or proceeding based on the Intercreditor Agent’s or the Senior
Lenders’ claiming a lack of adequate protection. Notwithstanding the foregoing,
in any Insolvency or Liquidation Proceeding, (i) if the Senior Lenders (or any
subset thereof) are granted adequate protection in the form of additional
collateral in connection with any DIP Financing or use of

 

- 20 -



--------------------------------------------------------------------------------

cash collateral under Section 363 or Section 364 of Title 11 of the United
States Code or any similar Bankruptcy Law, then each Second-Priority Agent, on
behalf of itself and any applicable Second-Priority Secured Party, may seek or
request adequate protection in the form of a replacement Lien on such additional
collateral, which Lien is subordinated to the Liens securing the Senior Lender
Claims and such DIP Financing (and all Obligations relating thereto) on the same
basis as the other Liens securing the Second-Priority Claims are so subordinated
to the Liens securing Senior Lender Claims under this Agreement and (ii) in the
event any Second-Priority Agent, on behalf of itself or any applicable
Second-Priority Secured Party, seeks or requests adequate protection and such
adequate protection is granted in the form of additional collateral, then such
Second-Priority Agent, on behalf of itself or each such Second-Priority Secured
Party, agrees that the Senior-Priority Agents shall also be granted a senior
Lien on such additional collateral as security for the applicable Senior Lender
Claims and any such DIP Financing and that any Lien on such additional
collateral securing the Second-Priority Claims shall be subordinated to the
Liens on such collateral securing the Senior Lender Claims and any such DIP
Financing (and all Obligations relating thereto) and any other Liens granted to
the Senior Lenders as adequate protection on the same basis as the other Liens
securing the Second-Priority Claims are so subordinated to such Liens securing
Senior Lender Claims under this Agreement.

6.4. Preference Issues. If any Senior Lender is required in any Insolvency or
Liquidation Proceeding or otherwise to turn over or otherwise pay to the estate
of the Company or any other Grantor (or any trustee, receiver or similar person
therefor), because the payment of such amount was declared to be fraudulent or
preferential in any respect or for any other reason, any amount (a “Recovery”),
whether received as proceeds of security, enforcement of any right of setoff or
otherwise, then as among the parties hereto the Senior Lender Claims shall be
deemed to be reinstated to the extent of such Recovery and to be outstanding as
if such payment had not occurred and the Senior Lenders shall be entitled to a
Discharge of Senior Lender Claims with respect to all such recovered amounts and
shall have all rights hereunder until such time. If this Agreement shall have
been terminated prior to such Recovery, this Agreement shall be reinstated in
full force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto.

6.5. Application. This Agreement shall be applicable prior to and after the
commencement of any Insolvency or Liquidation Proceeding. All references herein
to any Grantor shall apply to any trustee for such Person and such Person as
debtor in possession. The relative rights as to the Common Collateral and other
collateral and proceeds thereof shall continue after the filing thereof on the
same basis as prior to the date of the petition, subject to any court order
approving the financing of, or use of cash collateral by, any Grantor.

6.6. Waivers. Until the Discharge of Senior Lender Claims has occurred, each
Second-Priority Agent, on behalf of itself and each applicable Second-Priority
Secured Party, will not assert or enforce any claim under Section 506(c) of the
United States Bankruptcy Code senior to or on a parity with the Liens securing
the Senior Lender Claims for costs or expenses of preserving or disposing of any
Common Collateral or other collateral.

 

- 21 -



--------------------------------------------------------------------------------

SECTION 7. Reliance; Waivers; etc.

7.1. Reliance. The consent by the Senior Lenders to the execution and delivery
of the Second-Priority Documents to which the Senior Lenders have consented and
all loans and other extensions of credit made or deemed made on and after the
date hereof by the Senior Lenders to the Company or any Subsidiary shall be
deemed to have been given and made in reliance upon this Agreement. Each
Second-Priority Agent, on behalf of itself and each applicable Second-Priority
Secured Party, acknowledges that it and the applicable Second-Priority Secured
Parties have, independently and without reliance on the Intercreditor Agent or
any Senior Lender, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into the
applicable Second-Priority Document, this Agreement and the transactions
contemplated hereby and thereby and they will continue to make their own credit
decision in taking or not taking any action under the applicable Second-Priority
Document or this Agreement.

7.2. No Warranties or Liability. Each Second-Priority Agent, on behalf of itself
and each applicable Second-Priority Secured Party, acknowledges and agrees that
neither the Intercreditor Agent nor any Senior Lender has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any of the
Senior Lender Documents, the ownership of any Common Collateral or the
perfection or priority of any Liens thereon. The Senior Lenders will be entitled
to manage and supervise their respective loans and extensions of credit under
the Senior Lender Documents in accordance with law and as they may otherwise, in
their sole discretion, deem appropriate, and the Senior Lenders may manage their
loans and extensions of credit without regard to any rights or interests that
any Second-Priority Agent or any of the Second-Priority Secured Parties have in
the Common Collateral or otherwise, except as otherwise provided in this
Agreement. Neither the Intercreditor Agent nor any Senior Lender shall have any
duty to any Second-Priority Agent or any Second-Priority Secured Party to act or
refrain from acting in a manner that allows, or results in, the occurrence or
continuance of an event of default or default under any agreements with the
Company or any Subsidiary thereof (including the Second-Priority Documents),
regardless of any knowledge thereof that they may have or be charged with.
Except as expressly set forth in this Intercreditor Agreement, the Intercreditor
Agent, the Senior Lenders, the Second-Priority Agents and the Second-Priority
Secured Parties have not otherwise made to each other, nor do they hereby make
to each other, any warranties, express or implied, nor do they assume any
liability to each other with respect to (a) the enforceability, validity, value
or collectibility of any of the Second-Priority Claims, the Senior Lender Claims
or any guarantee or security which may have been granted to any of them in
connection therewith, (b) the Company’s title to or right to transfer any of the
Common Collateral or (c) any other matter except as expressly set forth in this
Intercreditor Agreement.

7.3. Obligations Unconditional. All rights, interests, agreements and
obligations of the Intercreditor Agent and the Senior Lenders, and the
Second-Priority Agents and the Second-Priority Secured Parties, respectively,
hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Senior Lender Documents or any
Second-Priority Documents;

 

- 22 -



--------------------------------------------------------------------------------

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Senior Lender Claims or Second-Priority Claims, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of the Senior
Credit Agreement or any other Senior Lender Document or of the terms of the
1-1/2 Lien Notes Indenture or any other Second-Priority Document;

(c) any exchange of any security interest in any Common Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of all or any of the Senior Lender Claims
or Second-Priority Claims or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Grantor; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Company or any other Grantor in respect of the Senior
Lender Claims, or of any Second-Priority Agent or any Second-Priority Secured
Party in respect of this Agreement.

SECTION 8. Miscellaneous.

8.1. Conflicts. Subject to Section 8.19, in the event of any conflict between
the provisions of this Agreement and the provisions of any Senior Lender
Document or any Second-Priority Document, the provisions of this Agreement shall
govern.

8.2. Continuing Nature of this Agreement; Severability. Subject to Section 6.4,
this Agreement shall continue to be effective until the Discharge of Senior
Lender Claims shall have occurred or such later time as all the Obligations in
respect of the Second-Priority Claims shall have been paid in full. This is a
continuing agreement of lien subordination and the Senior Lenders may continue,
at any time and without notice to each Second-Priority Agent or any
Second-Priority Secured Party, to extend credit and other financial
accommodations and lend monies to or for the benefit of the Company or any other
Grantor constituting Senior Lender Claims in reliance hereon. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency or Liquidation Proceeding. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.3. Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement by any Second-Priority Agent or any Senior-Priority
Agent shall be deemed to be made unless the same shall be in writing signed on
behalf of the party making the same or its authorized agent and each waiver, if
any, shall be a waiver only with respect to the specific instance involved and
shall in no way impair the rights of the parties making such waiver or the
obligations of the other parties to such party in any other respect or at any
other time. The Company and the other Grantors shall not have any right to
consent to or approve any amendment, modification or waiver of any provision of
this Agreement except to the extent their

 

- 23 -



--------------------------------------------------------------------------------

rights are affected. Notwithstanding anything in this Section 8.3 to the
contrary, this Agreement may be amended from time to time at the request of the
Company, at the Company’s expense, and without the consent of any
Second-Priority Agent, any Senior-Priority Agent, any Senior Lender or any
Second-Priority Secured Party to (i) add other parties holding Future
Second-Lien Indebtedness (or any agent or trustee therefor) and Future
First-Lien Indebtedness (or any agent or trustee therefor) in each case to the
extent such Indebtedness is not prohibited by the Senior Credit Agreement, the
1-1/2 Lien Notes Indenture or any other Second-Priority Document governing
Future Second-Lien Indebtedness, (ii) in the case of Future Second-Lien
Indebtedness, (a) establish that the Lien on the Common Collateral securing such
Future Second-Lien Indebtedness shall be junior and subordinate in all respects
to all Liens on the Common Collateral securing any Senior Lender Claims and
shall share in the benefits of the Common Collateral equally and ratably with
all Liens on the Common Collateral securing any Second-Priority Claims, and
(b) provide to the holders of such Future Second-Lien Indebtedness (or any agent
or trustee thereof) the comparable rights and benefits (including any improved
rights and benefits that have been consented to by the Intercreditor Agent) as
are provided to the holders of Second-Priority Claims under this Agreement, and
(iii) in the case of Future First-Lien Indebtedness, (a) establish that the Lien
on the Common Collateral securing such Future First-Lien Indebtedness shall be
superior in all respects to all Liens on the Common Collateral securing any
Second-Priority Claims and any Future Second-Lien Indebtedness and shall share
in the benefits of the Common Collateral equally and ratably with all Liens on
the Common Collateral securing any Senior Lender Claims, and (b) provide to the
holders of such Future First-Lien Indebtedness (or any agent or trustee thereof)
the comparable rights and benefits as are provided to the holders of Senior
Lender Claims under this Agreement, in each case so long as such modifications
do not expressly violate the provisions of the Senior Credit Agreement, the
1-1/2 Lien Notes Indenture or any other Second-Priority Document governing
Future Second-Lien Indebtedness. Any such additional party and each
Second-Priority Agent shall be entitled to rely on the determination of officers
of the Company that such modifications do not violate the Senior Credit
Agreement, the 1-1/2 Lien Notes Indenture or any other Second-Priority Document
governing Future Second-Lien Indebtedness if such determination is set forth in
an Officers’ Certificate delivered to such party, the Intercreditor Agent and
each Second-Priority Agent; provided, however, that such determination will not
affect whether or not the Company has complied with its undertakings in the
Senior Credit Agreement, the Senior Collateral Documents, the 1-1/2 Lien Notes
Indenture, any other Second-Priority Document governing Future Second-Lien
Indebtedness, the Second-Priority Collateral Documents or this Agreement.

8.4. Information Concerning Financial Condition of the Company and the
Subsidiaries. The Intercreditor Agent, the Senior Lenders, each Second-Priority
Agent and the Second-Priority Secured Parties shall each be responsible for
keeping themselves informed of (a) the financial condition of the Company and
the Subsidiaries and all endorsers and/or guarantors of the Second-Priority
Claims or the Senior Lender Claims and (b) all other circumstances bearing upon
the risk of nonpayment of the Second-Priority Claims or the Senior Lender
Claims. The Intercreditor Agent, the Senior Lenders, each Second-Priority Agent
and the Second-Priority Secured Parties shall have no duty to advise any other
party hereunder of information known to it or them regarding such condition or
any such circumstances or otherwise. In the event that the Intercreditor Agent,
any Senior Lender, any Second-Priority Agent or any Second-Priority Secured
Party, in its or their sole discretion, undertakes at any time or from time to
time to provide any such information to any other party, it or they shall be
under

 

- 24 -



--------------------------------------------------------------------------------

no obligation (w) to make, and the Intercreditor Agent, the Senior Lenders, the
Second-Priority Agents and the Second-Priority Secured Parties shall not make,
any express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of any such information so
provided, (x) to provide any additional information or to provide any such
information on any subsequent occasion, (y) to undertake any investigation or
(z) to disclose any information that, pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

8.5. Subrogation. Each Second-Priority Agent, on behalf of itself and each
applicable Second-Priority Secured Party, hereby waives any rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of Senior Lender Claims has occurred.

8.6. Application of Payments. Except as otherwise provided herein, all payments
received by the Senior Lenders may be applied, reversed and reapplied, in whole
or in part, to such part of the Senior Lender Claims as the Senior Lenders, in
their sole discretion, deem appropriate, consistent with the terms of the Senior
Lender Documents. Except as otherwise provided herein, each Second-Priority
Agent, on behalf of itself and each applicable Second-Priority Secured Party,
assents to any such extension or postponement of the time of payment of the
Senior Lender Claims or any part thereof and to any other indulgence with
respect thereto, to any substitution, exchange or release of any security that
may at any time secure any part of the Senior Lender Claims and to the addition
or release of any other Person primarily or secondarily liable therefor.

8.7. Consent to Jurisdiction; Waivers. The parties hereto consent to the
jurisdiction of any state or federal court located in New York, New York, and
consent that all service of process may be made by registered mail directed to
such party as provided in Section 8.8 for such party. Service so made shall be
deemed to be completed three days after the same shall be posted as aforesaid.
The parties hereto waive any objection to any action instituted hereunder in any
such court based on forum non conveniens, and any objection to the venue of any
action instituted hereunder in any such court. Each of the parties hereto waives
any right it may have to trial by jury in respect of any litigation based on, or
arising out of, under or in connection with this Agreement, or any course of
conduct, course of dealing, verbal or written statement or action of any party
hereto in connection with the subject matter hereof.

8.8. Notices. All notices to the Second-Priority Secured Parties and the Senior
Lenders permitted or required under this Agreement may be sent to the Trustee,
the Intercreditor Agent, any Senior-Priority Agent or any Second-Priority Agent
as provided in the 1-1/2 Lien Notes Indenture, the ABL Credit Agreement, the
Cash Flow Credit Agreement, the 2019 First-Lien Notes Indenture, the other
relevant Senior Lender Document or the relevant Second-Priority Document, as
applicable. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, telecopied, electronically mailed or sent by courier
service or U.S. mail and shall be deemed to have been given when delivered in
person or by courier service, upon receipt of a telecopy or electronic mail or
upon receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth below each party’s name on the signature pages
hereto, or, as to each

 

- 25 -



--------------------------------------------------------------------------------

party, at such other address as may be designated by such party in a written
notice to all of the other parties. The Senior-Priority Agents hereby agree to
promptly notify each Second-Priority Agent upon payment in full in cash of all
Indebtedness under the applicable Senior Lender Documents (except for contingent
indemnities and cost and reimbursement obligations to the extent no claim
therefor has been made).

8.9. Further Assurances. Each of the Second-Priority Agents, on behalf of itself
and each applicable Second-Priority Secured Party, and the Intercreditor Agent,
on behalf of itself and each Senior Lender, agrees that each of them shall take
such further action and shall execute and deliver to the Intercreditor Agent and
the Senior Lenders such additional documents and instruments (in recordable
form, if requested) as the Intercreditor Agent or the Senior Lenders may
reasonably request to effectuate the terms of and the lien priorities
contemplated by this Agreement.

8.10. Governing Law. This Agreement has been delivered and accepted at and shall
be deemed to have been made at New York, New York and shall be interpreted, and
the rights and liabilities of the parties bound hereby determined, in accordance
with the laws of the State of New York.

8.11. Binding on Successors and Assigns. This Agreement shall be binding upon
the Intercreditor Agent, the Senior Lenders, the Second-Priority Agents, the
Second-Priority Secured Parties, the Company, the Company’s Subsidiaries party
hereto and their respective permitted successors and assigns.

8.12. Specific Performance. The Intercreditor Agent may demand specific
performance of this Agreement. Each Second-Priority Agent, on behalf of itself
and each applicable Second-Priority Secured Party, hereby irrevocably waives any
defense based on the adequacy of a remedy at law and any other defense that
might be asserted to bar the remedy of specific performance in any action that
may be brought by the Intercreditor Agent.

8.13. Section Titles. The section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of this Agreement.

8.14. Counterparts. This Agreement may be executed in one or more counterparts,
including by means of facsimile, each of which shall be an original and all of
which shall together constitute one and the same document.

8.15. Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement. The Intercreditor Agent
represents and warrants that this Agreement is binding upon the Senior Lenders.
The Trustee represents and warrants that this Agreement is binding upon the
1-1/2 Lien Indenture Secured Parties.

8.16. No Third Party Beneficiaries; Successors and Assigns. This Agreement and
the rights and benefits hereof shall inure to the benefit of, and be binding
upon, each of the parties hereto and their respective successors and assigns and
shall inure to the benefit of each of, and be binding upon, the holders of
Senior Lender Claims and Second-Priority Claims. No other Person shall have or
be entitled to assert rights or benefits hereunder.

 

- 26 -



--------------------------------------------------------------------------------

8.17. Effectiveness. This Agreement shall become effective when executed and
delivered by the parties hereto. This Agreement shall be effective both before
and after the commencement of any Insolvency or Liquidation Proceeding. All
references to the Company or any other Grantor shall include the Company or any
other Grantor as debtor and debtor-in-possession and any receiver or trustee for
the Company or any other Grantor (as the case may be) in any Insolvency or
Liquidation Proceeding.

8.18. Intercreditor Agent and Second-Priority Agents. It is understood and
agreed that (a) Citibank, N.A. is entering into this Agreement in its capacity
as administrative agent under the ABL Credit Agreement and the provisions of
Article 9 of the ABL Credit Agreement applicable to Citibank, N.A. as
administrative agent thereunder shall also apply to Citibank, N.A. as
Intercreditor Agent and as ABL Credit Agreement Agent hereunder, (b) Credit
Suisse AG, Cayman Islands Branch is entering into this Agreement in its capacity
as administrative agent under the Cash Flow Credit Agreement and the provisions
of Article 9 of the Cash Flow Credit Agreement applicable to Credit Suisse AG,
Cayman Islands Branch as administrative agent thereunder shall also apply to
Credit Suisse AG, Cayman Islands Branch hereunder, (c) Wilmington Trust Company,
National Association is entering in this Agreement in its capacity as trustee
under the 2019 First-Lien Notes Indenture, and the provisions of Article 7 of
the 2019 First-Lien Notes Indenture applicable to the Trustee thereunder shall
also apply to the Trustee hereunder, and (d) Wilmington Trust Company, National
Association is entering into this Agreement in its capacity as trustee under the
1-1/2 Lien Notes Indenture, and the provisions of Article 7 of the 1-1/2 Lien
Notes Indenture applicable to the Trustee thereunder shall also apply to the
Trustee hereunder.

8.19. Relative Rights. Notwithstanding anything in this Agreement to the
contrary (except to the extent contemplated by Section 5.3(b)), nothing in this
Agreement is intended to or will (a) amend, waive or otherwise modify the
provisions of the Senior Credit Agreement, the 1-1/2 Lien Notes Indenture or any
other Senior Lender Documents or Second-Priority Documents entered into in
connection with the Senior Credit Agreement, the 1-1/2 Lien Notes Indenture or
any other Senior Lender Document or Second-Priority Document or permit the
Company or any Subsidiary to take any action, or fail to take any action, to the
extent such action or failure would otherwise constitute a breach of, or default
under, the Senior Credit Agreement or any other Senior Lender Documents entered
into in connection with the Senior Credit Agreement, the 1-1/2 Lien Notes
Indenture or any other Second-Priority Documents, (b) change the relative
priorities of the Senior Lender Claims or the Liens granted under the Senior
Lender Documents on the Common Collateral (or any other assets) as among the
Senior Lenders, (c) otherwise change the relative rights of the Senior Lenders
in respect of the Common Collateral as among such Senior Lenders or (d) obligate
the Company or any Subsidiary to take any action, or fail to take any action,
that would otherwise constitute a breach of, or default under, the Senior Credit
Agreement or any other Senior Lender Document entered into in connection with
the Senior Credit Agreement, the 1-1/2 Lien Notes Indenture or any other
Second-Priority Documents.

8.20. References. Notwithstanding anything to the contrary in this Agreement,
any references contained herein to any Section, clause, paragraph, definition or
other provision of the

 

- 27 -



--------------------------------------------------------------------------------

1-1/2 Lien Notes Indenture (including any definition contained therein) shall be
deemed to be a reference to such Section, clause, paragraph, definition or other
provision as in effect on the date of this Agreement; provided that any
reference to any such Section, clause, paragraph or other provision shall refer
to such Section, clause, paragraph or other provision of the 1-1/2 Lien Notes
Indenture, as applicable (including any definition contained therein), as
amended or modified from time to time if such amendment or modification has been
(1) made in accordance with the 1-1/2 Lien Notes Indenture, and (2) approved in
writing by, or on behalf of, the requisite Senior Lenders as are needed under
the terms of the Senior Credit Agreement to approve such amendment or
modification.

8.21. Intercreditor Agreements. Notwithstanding anything to the contrary
contained in this Agreement, each party hereto agrees that the Senior Lenders
(as among themselves) and the Second-Priority Secured Parties (as among
themselves) may each enter into intercreditor agreements (or similar
arrangements) governing the rights, benefits and privileges as among the Senior
Lenders or the Second-Priority Secured Parties, as the case may be, in respect
of the Common Collateral, this Agreement and the other Senior Collateral
Documents or Second-Priority Collateral Documents, as the case may be, including
as to application of proceeds of the Common Collateral, voting rights, control
of the Common Collateral and waivers with respect to the Common Collateral, in
each case so long as (A) the terms thereof do not violate or conflict with the
provisions of this Agreement or the other Senior Collateral Documents or
Second-Priority Collateral Documents, as the case may be, and (B) in the case of
any such intercreditor agreement (or similar arrangement) affecting any Senior
Lenders, such Senior Lenders shall not be bound thereby unless the
Senior-Priority Agent acting on behalf of such Senior Lenders enters into any
such intercreditor agreement (or similar arrangement) having either been
authorized under the applicable Senior Lender Document to enter into such
intercreditor agreement (or similar arrangement) or is instructed or authorized
by the requisite percentage of Senior Lenders thereunder to do so. In any event,
if a respective intercreditor agreement (or similar arrangement) exists, the
provisions thereof shall not be (or be construed to be) an amendment,
modification or other change to this Agreement or any other Senior Collateral
Document or Second-Priority Collateral Document, and the provisions of this
Agreement and the other Senior Collateral Documents and Second-Priority
Collateral Documents shall remain in full force and effect in accordance with
the terms hereof and thereof (as such provisions may be amended, modified or
otherwise supplemented from time to time in accordance with the terms thereof,
including to give effect to any intercreditor agreement (or similar
arrangement)).

8.22. Designation of Intercreditor Agent Under Junior Lien Intercreditor
Agreement. Until the Discharge of Senior Lender Claims, the Trustee and each
other Second-Priority Agent hereby appoint as “Intercreditor Agent” under the
Junior Lien Intercreditor Agreement such agent or trustee as is designated
“Intercreditor Agent” hereunder. On the date hereof, the Intercreditor Agent is
Citibank, N.A. Following the Discharge of Senior Lender Claims, the
“Intercreditor Agent” under the Junior Lien Intercreditor Agreement shall be
such agent or trustee as is designated “Second-Priority Designated Agent”
hereunder.

8.23. Supplements. Upon the execution by any Subsidiary of Borrower of a
supplement hereto in form and substance satisfactory to the Intercreditor Agent,
such Subsidiary shall be a party to this Agreement and shall be bound by the
provisions hereof to the same extent as the Company and each other Grantor are
so bound.

 

- 28 -



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

- 29 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

CITIBANK, N.A., as Intercreditor Agent By:  

/s/ Brendan Mackay

  Name: Brendan Mackay   Title: Director

CITIBANK, N.A.,

as Administrative Agent under the ABL Credit Agreement

By:  

/s/ Brendan Mackay

  Name: Brendan Mackay   Title: Director

[Signature Page to 1.5 Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent under the Cash
Flow Credit Agreement By:  

/s/ Robert Hetu

  Name: Robert Hetu   Title: Managing Director By:  

/s/ Rahul Parmar

  Name: Rahul Parmar   Title: Associate

[Signature Page to 1.5 Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

VERSO PAPER FINANCE HOLDINGS LLC VERSO PAPER HOLDINGS LLC VERSO PAPER INC. VERSO
PAPER LLC VERSO ANDROSCOGGIN LLC VERSO BUCKSPORT LLC VERSO SARTELL LLC VERSO
QUINNESEC LLC VERSO MAINE ENERGY LLC VERSO FIBER FARM LLC VERSO QUINNESEC REP
HOLDING INC. NEXTIER SOLUTIONS CORPORATION By:  

/s/ Robert P. Mundy

  Name: Robert P. Mundy  

Title:   Senior Vice President and

            Chief Financial Officer

[Signature Page to 1.5 Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee under the 2019 First-Lien
Notes Indenture By:  

/s/ Jane Schweiger

  Name: Jane Schweiger   Title: Vice President

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Trustee under the 1-1/2 Lien Notes Indenture

By:  

/s/ Jane Schweiger

  Name: Jane Schweiger   Title: Vice President

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Agent under the 1-1/2 Lien Notes Indenture

By:  

/s/ Jane Schweiger

  Name: Jane Schweiger   Title: Vice President

[Signature Page to 1.5 Lien Intercreditor Agreement]